DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (Fig. 2) in the reply filed on October 20, 2022 is acknowledged.
Claims 9 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2022.
Furthermore, upon examination of the claims in light of the elected Species, it is noted that claim 8 does not appear to read upon the elected species. Claim 8 recites the limitation “wherein each flange comprises a semi-circular shape.” This limitation appears to be drawn to non-elected Species 3, as seen in Figs. 3-4. Thus, claim 8 is also withdrawn from prosecution at this time.
Claims 1-7, 10, and 11 are presented for examination below.
Claim Objections
Claim 1 is objected to because of the following informalities: “A breast adhesive for a nipple shield, comprising…” should read “A breast adhesive for a nipple shield, the breast adhesive comprising…” to enhance clarity. 
Claim 4 is objected to because of the following informalities: “wherein the front side composed of a waterproof material” should read “wherein the front side is composed of a waterproof material.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the distal ends of the breast adhesive.” There is insufficient antecedent basis for this limitation in the claims. The Examiner notes that while claim 1 previously recites first and second ends which are disposed opposite to one another, claim 1 does not previously recite “distal” ends. For purposes of examination, the Examiner will interpret the limitation as follows: “the first and second ends of the breast adhesive.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, and 11 (regarding claim 11, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Solberg (US PG Pub 2008/0287037) in view of Diaz (US Patent No. 4,992,074).
Regarding claim 1, Solberg discloses a breast adhesive (14) for a nipple shield (10), comprising: 
a flexible member (see Fig. 1C and paragraph 0039), having a front side (outer side) and a rear side (adhesive side, see paragraphs 0038-0040); 
the flexible member having a U-shape with a first end and a second end disposed opposite one another (see annotated Fig. 1C); 
the flexible member having an outer perimeter and an inner perimeter, wherein the inner perimeter and the outer perimeter are concentric about a common point (see annotated Fig. 1C);
wherein the inner perimeter of the flexible member is configured to be positioned interior to an outer perimeter of the nipple shield and the outer perimeter of the flexible member configured to be positioned on a breast exterior to the outer perimeter of the nipple shield (see Figs. 1A-1B and 1D and paragraphs 0038-0040).

    PNG
    media_image1.png
    425
    481
    media_image1.png
    Greyscale

Solberg substantially discloses the limitations of claim 1, as discussed above, but fails to further disclose wherein the breast adhesive further comprises a plurality of flanges forming the outer perimeter.
However, Diaz teaches a U-shaped breast adhesive (22) for a breast cover (10), having a plurality of flanges (28 and central flange of 26) forming the outer perimeter of the breast adhesive (see Fig. 3, the flanges least partially form the outer perimeter of breast adhesive 22), so as to allow the flanges to be pressed into engagement with the wearer’s skin at a plurality of distinct locations along the outer perimeter of the breast adhesive, to form a more secure attachment (see column 3, line 37 – column 4, line 35)).

    PNG
    media_image2.png
    427
    433
    media_image2.png
    Greyscale

Therefore, based on Diaz’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Solberg’s breast adhesive to include a plurality of flanges forming the outer perimeter; as doing so would allow the flanges to be pressed into engagement with the wearer’s skin at a plurality of distinct locations along the outer perimeter of the breast adhesive, to form a more secure attachment.

Regarding claim 2, the modified breast adhesive of Solberg (i.e., Solberg in view of Diaz) is further disclosed wherein the rear side (adhesive side of 14 of Solberg) comprises an adhesive coating (15 of Solberg) thereon, configured to removably secure to a plurality of objects (see paragraphs 0039-0040 of Solberg).

Regarding claim 3, the modified breast adhesive of Solberg (i.e., Solberg in view of Diaz) is further disclosed to comprise a removable backing (16, 17 of Solberg) removably affixed to the rear side, such that the adhesive coating disposed on the rear side is preserved until the removable backing is removed (see Figs. 1C-1D and paragraphs 0039-0040).

Regarding claim 4, the modified breast adhesive of Solberg (i.e., Solberg in view of Diaz) is further disclosed wherein the front side (outer side of 14 of Solberg) is composed of a waterproof material (see paragraph 0039; Solberg discloses wherein a front side of the breast adhesive may be formed of a thin plastic or rubber material, which would be understood by one having ordinary skill in the art to be waterproof materials).

Regarding claim 5, the modified breast adhesive of Solberg (i.e., Solberg in view of Diaz) is further disclosed wherein the first end and the second end are symmetrical about a vertical axis (see at least Fig. 1C of Solberg).

Regarding claim 6, the modified breast adhesive of Solberg (i.e., Solberg in view of Diaz) is further disclosed wherein one of the plurality of flanges (central flange of 26 of Diaz) serves as a tab extending from a nadir of the outer perimeter (see Fig. 3 of Diaz; the Examiner notes that claim 6 does not specify any particular structure of the claimed “tab,” and the central flange of 26 “serves as a tab” insofar as it forms a small projecting piece of material), wherein the nadir is disposed opposite to an open end of the flexible member (see Fig. 3 of Diaz; central flange of 26 and bottom nadir of flexible member 22 are disposed opposite to a top, central open end of flexible member 22).

Regarding claim 10, the modified breast adhesive of Solberg (i.e., Solberg in view of Diaz) is further disclosed wherein each flange (28 and central flange of 26 of Diaz) is configured to move independently from one another (see column 3, line 37 – column 4, line 35 of Diaz).

Regarding claim 11, Solberg and Diaz together teach a breast adhesive that is capable of being used wherein the distal ends (first and second ends of Solberg/ends at 28 of Diaz) are positioned above a nipple of the breast when secured to the nipple shield, depending on the angle and position of the breast adhesive, and the size/shape of the wearer’s breast (for example, with the breast adhesive rotated 180 degrees and positioned along the bottom of breast shield 10 instead of along the top of breast shield 10, see Figs. 1A-1D of Solberg). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “configured to be positioned above a nipple of the breast when secured to the nipple shield” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Solberg and Diaz together teach the structure as claimed, and further teach a removable breast adhesive that is configured to be positioned in various angles/positions on the wearer’s chest, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g). The Examiner further notes that claim 11 is drawn to a breast adhesive, and not the combination of a breast adhesive and a nipple shield.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Solberg and Diaz, as applied to claim 6 above, in view of Krasta (US PG Pub 2018/0027886).
Regarding claim 7, Solberg and Diaz together teach the limitations of claim 6, as discussed above, but fail to further teach wherein the tab is void of an adhesive backing.
	However, Krasta teaches a breast adhesive (2, see Figs. 1A-1C and 2) comprising a front surface (4) and a rear surface (6), the rear surface including an adhesive coating/backing along a majority of the rear surface (see paragraphs 0032-0035), the breast adhesive further including a tab (16) which is void of the adhesive coating/backing (see paragraph 0036), so as to allow the user to easily grasp the tab when applying the breast adhesive, without the tab sticking to the user’s fingers (see paragraph 0036).
	Therefore, based on Krasta’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the breast adhesive together taught by Solberg and Diaz such that the tab would be void of an adhesive backing; as doing so would allow the user to easily grasp the tab when applying the breast adhesive, without the tab sticking to the user’s fingers.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, D’Or (US Patent No. 2,869,553) teaches a breast adhesive having a plurality of tabs extending along the entire outer perimeter of the breast adhesive; Pacini (US PG Pub 2009/0194116) teaches a method of attaching a nipple cover to a wearer using a flexible strap; and Karon (US Patent No. 7,404,752) teaches a breast adhesive having a plurality of flanges along an outer perimeter thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732